DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-21 are presented for examination.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-2, 5-6, 8-9, 12-13, 15-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ankory et al. (USPG_PUB No. 2011/0257942), in view of Meaney et al. (USPG_PUB No. 2016/0231900).
	4.1	In considering claims 1, 8, and 15, Hankory et al. teaches a method for data visualization and navigation of multiple simulation results in urban design, the method comprising: 
generating, using a hardware processor, a plurality of design options for a district in response to running a simulation using a set of received design inputs ((para [01551 "In various exemplary embodiments of method 200, determining relationships 220 comprises assigning affective, or causative, attributes 222 and/or applying restrictions 224L. Optionally, causative attributes 222 can be assigned to objects and/or to simulated digital users." ; para [0177] "FIG. 2C is a schematic block diagram of an exemplary apparatus for architectural analysis 1800. Apparatus 1800 includes a first input module 1810 configured to accept a digital model of a space including object definitions 1812 as an input. Optionally, objects are defined in terms of one or more parameters as described above. In an exemplary embodiment of the invention. objective definitions include one or more causative attributes."; para [0184] "In an exemplary embodiment of the invention. evaluation module 1850 is configured to evaluate the output with respect to at least one behavior of the population. For example, if eight turnstiles are provided for departing passengers in a train terminal, it may be significant that turnstiles seven and eight handled significantly less passengers than an average of turnstiles one through six. Such a statistic provided by evaluation module 1850 can suggest to a design professional that placement of the turnstiles should be adjusted."; para [0207]-[0209] "In an exemplary embodiment of the invention. environmental impact simulator 2030 provides environmental output data in the form of a simulation output 2040. Optionally, simulation output 2040 is displayed on a display 2060 and/or evaluated by an optional evaluation module 2050. In an exemplary embodiment of the invention, evaluation module 2050 performs evaluation 2052 of one or more environmental factorsL. In an exemplary embodiment of the invention, evaluation module 2050 is configured to suggest a change with respect to at least one environmental factor. Optionally. the change is suggested to have a positive impact on performance of the at least one activity by the population of simulated digital users. In an exemplary embodiment of the invention, a change in at least one parameter of an environmental zone 2016 entered via first input module 2010 serves as a means of manipulating at least one object in the model.")); determining, using the hardware processor, a plurality of output values of the simulation for each parameter of a plurality of parameters that are associated with each of the plurality of design options ((para [0182] "In an exemplary embodiment of the invention, apparatus 1800 includes an evaluation module 1850. Optionally, evaluation module 1850 conducts design parameter evaluation 1852 and/or behavior evaluation 1854."; para [0183]-[0184] "In an exemplary embodiment of the invention, evaluation module 1850 is configured to evaluate the output with respect to at least one design parameter L. In an exemplary embodiment of the invention, evaluation module 1850 is configured to evaluate the output with respect to at least one behavior of the population. For example. if eight turnstiles are provided for departing passengers in a train terminal, it may be significant that turnstiles seven and eight handled significantly less passengers than an average of turnstiles one through six. Such a statistic provided by evaluation module 1850 can suggest to a design professional that placement of the turnstiles should be adjusted."; para [02071 "In an exemplary embodiment of the invention, environmental impact simulator 2030 provides environmental output data in the form of a simulation output 2040. Optionally, simulation output 2040 is displayed on a display 2060 and/or evaluated by an optional evaluation module 2050. In an exemplary embodiment of the invention, evaluation module 2050 performs evaluation 2052 of one or more environmental factors.")); generating, using the hardware processor, a plurality of histograms, wherein each histogram corresponds to a parameter from the plurality of parameters associated with each of the plurality of design options ((para [0182]-[0183] "According to various exemplary embodiments of the invention, evaluation module 1850 can generate tables and/or graphs and/or color maps indicating how the population as a whole, and/or a selected sub-population and/or individuals within the population perform the at least one activity within the space.. In an exemplary embodiment of the invention, evaluation module 1850 is configured to evaluate the output with respect to at least one design parameter."•, para [0185] "In an exemplary embodiment of the invention, apparatus 1800 comprises a reporting module 1870. Optionally, reporting module 1870 is configured to prepare a summary 1880 of output 1840 from simulation module 1830. Optionally, summary 1880 can be a graphic summary or a numerical summary." para [0187] "Alternatively, or additionally, a numerical summary (e.g. mean.SD) ofrelevant parameters can be presented. Optionally. the numerical summary can be presented as a table, graph or histogram. Numerical summaries can be displayed on display 1860 and/or printed and/or stored in memory.")). Ankory et al. further teaches the memory (para [01 141 "Optionally. the methods described herein are used to program a generat purpose computer and/or on a computer readable medium, such as an optical disk or a magnetic disk and/or stored a computer volatile and/or non-volatile memory and/or accessible over a network."); and a hardware processor that. when configured to execute computer executable instructions stored in the memory (para [01 14] "As software. selected steps of the invention could be implemented as a plurality of software instructions being executed by a computer using any suitable operating system. In any case, selected steps of the method and system of the invention could be described as being performed by a data processor, such as a computing platform for executing a plurality of instructions. Optionally. the methods described herein are used to program a general purpose computer and/or on a computer readable medium, such as an optical disk or a magnetic disk and/or stored a computer volatile and/or non-volatile memory and/or accessible over a network."), of claim 8.
However, he does not expressly teach the step of: presenting, using the hardware processor, a user interface that includes the plurality of histograms, wherein one or more portions of each histogram in the user interface are user-selectable; in response to receiving a user selection of a portion within a histogram corresponding to a parameter, presenting, using the hardware processor, the user selection of the portion in the histogram of the user interface and determining one or more output values of the parameter that correspond with the portion of the histogram from the plurality of output values; and in response to determining the one or more output values of the parameter that correspond with the portion of the histogram, automatically modifying, using the hardware processor, a presentation of remaining histograms in the user interface to highlight a first subset of output values of other parameters in the remaining histograms that correspond with the one or more output values of the parameter and reduce an appearance of a second subset of output values of the other parameters in the remaining histograms that do not correspond with the one or more output values of the parameter.
Meaney et al. teaches the step of: presenting. using the hardware processor, a user interface that includes the plurality of histograms, wherein one or more portions of each histogram in the user interface are user-selectable (Fig. 2; para [0019]-[0020] "In an embodiment. a customer can utilize the GUI to generate a plurality of charts 108 in addition to the original chart 102 created. When a chart 102. 108 is generated, the chart 102, 108 may include one or more navigational user interface elements. such as a scroll bars, zoom bounding boxes, panning cursors. and the like. A customer may use these navigational user interface elements to navigate through the chart 102. 108. For instance, a customer may utilize the navigational user interface elements to, among other things, zoom in on one or more axes of the chart 102, 108, perform a bounding box zoom into a particular portion of the charts 102, 108, scroll through the chart 102, 108 for the number of dimensions of the chart 102, 108, and the like.. Additionally, the analytics service, through the GUI, may enable a customer to utilize a cursor or other tactile input (e.g.. for a touchscreen display) to zoom into a particular portion of a chart 102. 108 or zoom out to obtain a wider range of data." para [0027] "It should be noted that while the charts 102, 108 illustrate a line chart, the charts 102, 108 may include pie charts, column charts. bar charts, area charts, scatter charts, stock charts, surface charts, bubble charts, radar charts, and the like."); in response to receiving a user selection of a portion within a histogram corresponding to a parameter, presenting, using the hardware processor, the user selection of the portion in the histogram of the user interface and determining one or more output values of the parameter that correspond with the portion of the histogram from the plurality of output values ((para [0025] "In an embodiment. the GUI enables the customer to utilize a cursor to hover over a particular data line 104 associated with a computing resource to cause the chart d 102 to highlight the data line 104 and dim other lines for other computing resources displayed on the chart 102. Additionally, the chart 102 may display relevant information about the particular computing resource when the corresponding data line 104 is highlighted. For instance, the chart 102 may display an identifier of the computing resource, the value of the data point selected within the data line 104 and the like."; para [0035] "In an embodiment. the user of the GUI 200 may utilize the cursor 216 to hover over a data line 218 to obtain additional information about the particular data line, the associated computing resource, and the closest data point on the data line 218 closest to the cursor 216."); and in response to determining the one or more output values of the parameter that correspond with the portion of the histogram, automatically modifying. using the hardware processor. a presentation of remaining histograms in the user interface to highlight a first subset of output values of other parameters in the remaining histograms that correspond with the one or more output values of the parameter and reduce an appearance of a second subset of output values of the other parameters in the remaining histograms that do not correspond with the one or more output values of the parameter (Fig. 2: para [00251-[0026) "When the customer utilizes the cursor to hover over a particular data line 104 within the chart 102 causing the chart 102 to highlight the data line 104, the GUI may cause the other charts 108 to also highlight a data line 108 corresponding to the selected computing resource.. Similar actions may be synchronized across the various charts 102, 108 displayed on the GUI if the charts 102, 108 are linked. For instance, if the customer utilizes the cursor or other tactile operation to generate a bounding box around a portion of a chart 102 to zoom into the portion of the chart 102, the GUI may cause the other linked charts 108 to display a similar bounding box to enable the customer to visualize the effect of zooming into a particular data region."; para [0036] "Additionally. when the user utilizes the cursor 216 to hover over the data line 218, the GUI 200 may highlight the data line 218 within the chart 212 and dim any other data line 220 within the particular chart 212. Additionally, for the other charts 214 presented to the user through the GUI 200, the GUI 200 may further highlight other data lines 224 corresponding to the same computing ' resource associated with the selected data line 218. Any other data lines 226 within these other charts 214 may also be dimmed. This may increase the visibility of the selected data line 218 and may enable the user to see the other data lines 224 associated with the computing resource.").
Ankory et al. and Meaney et al. are analogous art because they are from the same field of endeavor and that the model analyzes by Meaney et al. is similar to that of Ankory et al. Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the method of Meaney et al.  with that of Ankory et al. because Meaney et al. allows the user of the system to select portions of the data visualization and corresponding data to explore as well as to highlight pertinent information in other visualizations while deemphasizing other information (para [00351-10036]).
4.2	Regarding claims 2, 9, and 16, the combined teachings of Ankory et al. and Meaney et al. teach that wherein determining the plurality of output values further comprises querying a database of simulation outputs associated with each of the plurality of parameters (parameters (para [0185) "In an exemplary embodiment of the invention, apparatus 1800 comprises a reporting module 1870. Optionally, reporting module 1870 is configured to prepare a summary 1880 of output 1840 from simulation module 1830. Optionally. summary 1880 can be a graphic summary or a numerical summary."; para 0187-0188 "Alternatively, or additionally, a numerical summary (e.g. mean.SD) of relevant parameters can be presented. Optionally, the numerical summary can be presented as a table, graph or histogram. Numerical summaries can be displayed on display 1860 and/or printed and/or stored in memory. In an exemplary embodiment of the invention, numerical summaries stored in memory are compared to one another (e.g. by evaluation module 1850).").
4.3	5, 12, and 19, the combined teachings of Ankory et al. and Meaney et al. teach that wherein the user selection of the portion within the histogram is a user-selected point that corresponds to an output value within the histogram (para [00251 "In an embodiment, the GUI enables the customer to utilize a cursor to hover over a particular data line 104 associated with a computing resource to cause the chart 102 to highlight the data line 104 and dim other lines for other computing resources displayed on the chart 102 Additionally, the chart 102 may display relevant information about the particular computing resource when the corresponding data line 104 is highlighted. For instance. the chart 102 may display an identifier of the computing resource, the value of the data point selected within the data line 104 and the like."; para [0035) "In an embodiment, the user of the GUI 200 may utilize the cursor 216 to hover over a data line 218 to obtain additional information about the particular data line, the associated computing resource, and the closest data point on the data line 218 closest to the cursor 216."). It would have been obvious to one of ordinary skill in the art to allow the user to select a point within the data visualization as shown in Amazon and incorporate the same into the method, system and computer-readable storage medium of ANKORY because doing so would allow the user to retrieve information about a particular point in the data visualization (para [0025]).
4.4	As per claims 6, 13, and 20, the combined teachings of Ankory et al. and Meaney et al. teach that wherein the user selection of the portion within the histogram is a user-selected window that spans across multiple output values within the histogram  (Fig. 4; para [00221 "For example, each transformation event may specify the new common data metric range for an axis of the charts 102. 108, as well as the bounds of this range (e.g., maximum and minimum values for the data metric) for the axis. For example, if a customer compresses the amount of time displayed on a particular axis from six hours to three hours, with an upper bound of 6 pm on January 18 and a lower bound of 3 pm on the same day. the transformation event may include these bounds and the range for the time axis."; para (0030) "For instance, as will be described in greater detail below in connection with FIG. 4, a user may utilize the cursor 216 to generate a bounding box around a portion of a chart 212 to request that the chart 212 be zoomed in to magnify the data included within the bounding box."). It would have been obvious to one of ordinary skill in the art to allow the user to draw a window or bounding box around a portion of the data visualization as shown in Amazon and incorporate the same into the method, system and computer-readable storage medium of ANKORY because doing so would allow the user to magnify or reorient the visualization to focus on a specific portion of the visualization (para [0041]).
5.	Claim(s) 3, 7, 10, 14, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ankory et al. (USPG_PUB No. 2011/0257942), in view of Meaney et al. (USPG_PUB No. 2016/0231900), further in view of Jakubiak et al. (USPG_PUB No. 2016/0092530).
	5.1	Regarding claims 3, 10, and 17, Ankory et al., as modified by Meaney et al., teaches most of the instant invention; however, he does not expressly teach that wherein the user interface comprises an option to select a subset of parameters from the plurality of parameters for generating the plurality of histograms. Jakubiak et al. teaches that that wherein the user interface comprises an option to select a subset of parameters from the plurality of parameters for generating the plurality of histograms (para (0044] "In some embodiments, visual analyzer system 104 may interact with UI subsystem 106 to provide a projection of one or more databases to user of client 102 (e.g., via a browser application on the client). The user can identify one or more dimensions of data available in the one or more databases and request the visual analyzer system to generate a visual representation that represents the one or more dimensions of data retrieved from the databases.").
Ankory et al., Meaney et al., and Jakubiak et al. are analogous art because they are from the same field of endeavor and that the model analyzes by Jakubiak et al. is similar to that of Ankory et al. and Meaney et al. Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the method of Jakubiak et al. with that of Ankory et al. and Meanet et al. because Jakubiak et al. allows the system to generate data visualizations based on a user's selection of dimensions that are of interest to the user (para [0044]).
5.2	As per claims 7, 14, and 21, the combined teachings of Ankory et al., Meaney et al., and Jakubiak et al. teach that receiving a second user selection of a second portion within a second histogram corresponding to a second parameter (Jakubiak para [0079] "Additionally, the illustrated example shows that a user has selected a portion 606 of the visual representation of data in visualization 600. For instance, the selected portion 606 is a sub-portion of a bar in visualization 600. As noted above, the user may select the portion of data represented by any of the displayed visualizations, 600, 602 and 604 via a touchpad, a keyboard, a mouse, a combination of these or other types of input devices. In the illustrated example, the selected portion corresponds to data related to cell phones sold in the year 2009. In some embodiments, the user may simultaneously select more than one portion of the data represented in any visualization. n ; para [0081] "The illustrated example shows a correlation table 700 that is constructed based on the data corresponding to the visualizations 600, 602 and 604 depicted in FIG. 6. In addition, correlation table 700 may provide relationships between the one or more dimensions of the visualization data associated with the visualizations. In the illustrated example, correlation table 700 includes dimension members corresponding to one or more dimensions such as customer name, revenue, product type. product brand and years associated with visualizations 600, 602 and 604."); presenting the second user selection of the second portion in the second histogram corresponding to the second parameter and determining a third subset of output values of the second parameter from the first subset of output values in the second histogram of the second parameter that correspond with the second portion of the second histogram (Jakubiak Fig. 6; para [00611-[0062) "In some embodiments, data visualization generator 208 may receive input indicative of selection of a first portion of the visual representation of data in a first visualization of one or more visualizations displayed on GUI of client 202. The portion of data that is selected by a user (also referred to as highlighted data. marked data, brushed data, link source data, or analytic subset throughout this disclosure) can be data representing dimension members or data representing the relationship between different dimension members of one or more dimensions of a visualization. In an embodiment, a user may select more than one portion of the data represented by the visualization. These selected portions can be one or more bars (or sub-portions of a bar. a sub-segment, or item) in a bar chart, one or more pies/items in a pie chart, one or more objects/items in a scatterplot, and the likeL. Mapping component 222 may then determine a second dimension member that is correlated to a first dimension member of the set of one or more dimension members. In some examples, the second dimension member may belong to a second dimension that is different from the first dimension."; para [0079] "Additionally. the illustrated example shows that a user has selected a portion 606 of the visual representation of data in visualization 600. For instance, the selected portion 606 is a subportion of a bar in visualization 600. As noted above, the user may select the portion of data represented by any of the displayed visualizations. 600, 602 and 604 via a touchpad, a keyboard, a mouse. a combination of these or other types of input devices. In the illustrated example, the selected portion corresponds to data related to cell phones sold in the year 2009. In some embodiments, the user may simultaneously select more than one portion of the data represented in any visualization."); and automatically modifying the presentation of the remaining histograms in the user interface based on the third subset of output values of the second parameter (Jakubiak para [0051] "In certain embodiments, visual analyzer system 104 can perform additional operations such as receiving input indicative of selection of a portion of a first visualization and highlighting a portion of a second visualization based on the selected portion."; para [0065] "Mapping component 222 may then identify portions of the visualizations in each of the identified visualization tables that correspond to the marked rows. Then, mapping component 222 may highlight the identified portions of the visualizations displayed on the GUI (dashboard) of the client that correspond to the marked rows."). It would have been obvious to one of ordinary skill in the art to allow the user to select a portion of data from a separate visualization as shown in Oracle and incorporate the same into the method, system and computer-readable medium of ANKORY and Amazon because doing so would allow the user to select different portions of different graphs or charts to enable cross-visualization of distinct data dimensions (para [0003]; para 61-62, 79)).
6.	Claim(s) 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ankory et al. (USPG_PUB No. 2011/0257942), in view of Meaney et al. (USPG_PUB No. 2016/0231900), further in view of Sainath et al. (USPG_PUB No. 2015/0032449).
6.1	With regards to claims 4, 11, and 18, Ankory et al. as modified by Meaney et al., teaches most of the instant inventory; however, he does not expressly teach that wherein each histogram in the plurality of histograms is generated using a t-distributed stochastic neighbor embedding technique. Sainath et al. teaches that wherein each histogram in the plurality of histograms is generated using a t-distributed stochastic neighbor embedding technique (para [0021] "Specifically, FIG. 3 is a t-distributed stochastic neighbor embedding (t-SNE) plot providing a 2-D representation of the distribution of outputs from the second convolutional layer in two convoltional layers of the CNN 150. The t-SNE is a visualization method typically used for visualizing a 2-D representation of variable with respective dimension higher than two.").
Ankory et al., Meaney et al., and Sainath et al. are analogous art because they are from the same field of endeavor and that the model analyzes by Sainath et al. is similar to that of Ankory et al. and Meaney et al. Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the method of Sainath et al. with that of Ankory et al. and Meanet et al. because Sainath et al. teaches the improvement of performance (para 0028), and the system would apply such a technique to show distribution and grouping of outputs within a data visualization (para [0021]).

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	7.1	Herman et al. (Graph Visualization and Navigation in Information Visualization: A Survey, 20 pages (Year 2000)).
7.2	Zamora et al. (USPG_PUB No. 2006/0293872) teaches a visualization system for a wellbore environment includes a graphics processor for creating a computer rendered visual model of a well, and optionally a drill string, based on data sets of depth-varying and/or time-varying parameters of the well. The model is then displayed on a graphics display. A user interface facilitates user navigation along the length of the well to any selected region therein, and further permits user adjustment of orientation of the displayed renderings as well as a temporal selection of the time-varying data to be displayed. 
8.	Claims 1-21 are rejected and this action is non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE-LOUIS whose telephone number is (571)272-8636. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2146                                                                                                                                                                                                        August 27, 2022